Title: From John Adams to John Quincy Adams, 27 January 1805
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy Jan. 27. 1805

Your favour of the fourteenth, with its ample Enclosures of Documents, has arrived in good order....I deliver all the Journals of Senate and House, all the printed Bills and other printed Papers you send me, to your Brother, who I presume preserves them all in order for your Use and his own.
The Season here has been unexampled. We have had an Abundance of Snow but it has been melted almost as fast as it has fallen so that we have never had more than Eight or ten Inches at a time on the Ground. From November to this day we have had an Alternation of Snows and Rains. A Snow has fallen, very level, of a certain depth, say Eight or ten Inches and given us cold Weather and fine Slaying for two or three days: then a rain has come and melted it, then another snow and then another rain. At this moment it snows, and all the Trees encumbered with a load of that Spotless commodity, like Dutch Ladies arrayed in white Robes the Emblems of Innocence and Purity. With all this we have had more of extream cold weather than has been known for many years. Thaws have not been so compleat, but that Snow and Ice enough has remained for Slays and Sleds, so that neither Business nor Pleasure has been much interrupted.
Mr. Bayard will be your friend, and a powerfull Accession to your little flock. My Compliments to him.
A Writer in the Paladium lately has taken my name in vain and given great offence. Motions have been made about it in the House, which will give it great Celebrity. Sydenham and Rush pretend that in a City infected with an Epidemic fever, all other diseases are converted into the prevailing Contagion. Upon some such Principle I suppose, that punishment of Libels, will operate in favour of the present Administration, for the same reason that they injured the former. Who the Libeller is I have not the Smallest Conjecture or Suspicion, nor have I heard of any intimation of him from either party. I wish that both Parties would let my name alone. It is no pleasure to me, to have my name employd like the Air as vehiculum Soni dissonantis. In this case to be sure it is not unskillfully or rather not unartfully employed to put make impressions into upon some minds and put Language into some mouths. In france such a machine would have been framed into a Vaudeville, in England into a Ballad. But I think Poetry is not naturally predominant in American Minds. There have been very few proofs of Imagination as yet exhibited. It is amusing however to see the galled horse, wince.
A Cock roosted in the night upon the Backs of a Stable of Horses and there he crowed, Scratched, peck’d and eased his nature, in great pride and Security, till at last he provoked one of the Spirited Coursers to shake himself so suddenly and violently that he dashed Canticleer down on the floor among the Horses feet. These in their Turn Stamped and kicked and Snorted in Such manner, that the Cock, affrighted, ran about among the feet and Legs till he despairing of his Life and then he Squatted and cryed out “Pray Gentlemen dont let Us tread upon one another!” This Fable of Daniel De Foe will apply very well to McFarland and Allen and their Semblables. They who could read Freneau, Lloyd, Peter Markoe, Andrew Brown, Bache, Callender, Duane, Greenleaf, Cheetham, Wood and Austin with delight, for a dozen Years together, one would think would be ashamed to rage so furiously at a few Lines, surely not more impudent, insolent or false than whole Volumes of their own Libellers.
My Amusement, since I left Shakespears historical plays, has been in reading the in Henry’s history of Great Britain, the Chapters in the Several Volumes upon Civil and Military History. His Arrangement is very convenient for me. The everlasting Efferts of Ambition and Avarice to obtain their Objects: The never failing Pretexts of Religion and Liberty to disguise them, The unblushing Application to foreign Powers, France, Germany, the Pope, Holland, Scotland, Ireland, Wales and the Mob, to assist their Party and increase their Strength, excite my Indignation, while the poor ignorant misguided deceived cheated and oppressed People, excite my Compassion and afflict my humanity. Alas! when will it be otherwise?
His Worship and I have employed our late Evenings in reading The Tryal of Dr Sacheverells Impeachment. The Dr told our Louisa’s Great Grandfather Salmon that the Tryal published, was nothing like the real Tryal and that a true one was written and would be published in Holland. I should like to See his account of it: but I never heard that it was printed. The Dr it seems lost nothing by his Impeachment or punishment. What was his fate after the Accession of the Hanover Family I know not. The Tryal of Sacheveral brought in the Tory Ministry in place of the Duke of Marlborough and Lord Godolphin. The Tryals of Lion, , Callender, Brown &c brought in Jefferson. The Peace of Utrecht and the Tragedy of Cato demolished Harly and Bolingbroke. The Peace with France and the Deviltry of Hamilton and Company destroyed the Federal Faction and with them, the Friends of honest impartial Government who were not of that Faction. Such are the Sudden Changes when Nations are nearly equally divided and all have their prejudices fomented, their imaginations exalted and their Passions inflamed,— How are passions to be allayed, and the People to be united? I know not. I believe they will have their Course. We know not what that Course is and have reason to dread its bloody and cruel Catastrophy, as well as its Consequences unfavourable to Liberty. The People are right in many of their Opinions and in none more than this, that when a Military Spirit gets up, and gives a tone to Society and commands the Fashion all is undone in our Government.
The Garrulity of Age.
